 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:15-CR-018-KJD-NJK
                                                    2:15-CR-174-KJD-BNW
 9                Plaintiff,                        2:18-CR-023-KJD-BNW

10         v.                                       Amended Preliminary Order of Forfeiture

11 JASON DEMKO,

12                Defendant.

13         This Court finds that defendant Jason Demko pled guilty to the following:
14         As to the Criminal Indictment in United States of America v. Jason Demko et al, Case
15 No. 2:15-CR-018-KJD-NJK (Demko), Counts 1-6 of a 6-Count Criminal Indictment

16 charging him in Count 1 with conspiracy to commit mail fraud and wire fraud in violation

17 of 18 U.S.C. §§ 1341, 1343, and 1349 and in Counts 2-6 with wire fraud in violation of 18

18 U.S.C. § 1343. Criminal Indictment, ECF No. 26; Change of Plea, ECF No. 155; Plea

19 Agreement, ECF No. 157.

20         As to the Superseding Indictment in United States of America v. Michael Jones et al, Case
21 No.: 2:15-CR-174-KJD-BNW (Jones), Counts 1, 4, and 7 of an 11-Count Superseding

22 Indictment charging him in Count 1 with conspiracy to commit mail fraud and wire fraud in

23 violation of 18 U.S.C. §§ 1341, 1343, and 1349 and in Counts 4 and 7 with wire fraud in

24 violation of 18 U.S.C. § 1343. Superseding Indictment, ECF No. 38; Change of Plea, ECF

25 No. 207; Plea Agreement, ECF No. 211.

26         As to the Criminal Information in United States of America v. Jason Demko, Case No.
27 2:18-CR-023-KJD-BNW (Jones II), Count 1 of a 1-Count Criminal Information charging

28 him in Count 1 with conspiracy to commit mail fraud and wire fraud in violation of 18
 1   U.S.C. §§ 1341, 1343, and 1349. Criminal Information, ECF No. 8; Change of Plea, ECF

 2   No. 12; Plea Agreement, ECF No. 19.

 3             This Court finds defendant Jason Demko agreed to the forfeiture of the property and

 4   the imposition of the in personam criminal forfeiture money judgment set forth in the Plea

 5   Agreement and the Forfeiture Allegations of the Criminal Indictment (Demko), the

 6   Superseding Indictment (Jones), and the Criminal Information (Jones II). Criminal

 7   Indictment (Demko), ECF No. 26; Change of Plea (Demko), ECF No. 155; Plea Agreement

 8   (Demko), ECF No. 157; Superseding Indictment (Jones), ECF No. 38; Change of Plea

 9   (Jones), ECF No. 207; Plea Agreement (Jones), ECF No. 211; Criminal Information (Jones

10   II), ECF No. 8; Change of Plea (Jones II), ECF No. 12; Plea Agreement (Jones II), ECF No.

11   19.

12             This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States

13   of America has shown the requisite nexus between property set forth the Plea Agreement

14   and the Forfeiture Allegations of the Criminal Indictment (Demko), the Superseding

15   Indictment (Jones), and the Criminal Information (Jones II) and the offenses to which

16   defendant Jason Demko pled guilty.

17             The following property and money judgment are (1) any property, real or personal,

18   which constitutes or is derived from proceeds traceable to violations of 18 U.S.C. §§ 1341

19   and 1343, specified unlawful activities as defined in 18 U.S.C. §§ 1956(c)(7)(A) and

20   1961(1)(B), or 18 U.S.C. § 1349, conspiracy to commit such offenses and (2) any real or

21   personal property constituting, derived from, or traceable to the gross proceeds obtained

22   directly or indirectly as a result of violations of 18 U.S.C. §§ 1341 and 1343, or of 18 U.S.C.

23   § 1349, conspiracy to commit such offenses, and are subject to forfeiture pursuant to 18

24   U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(8)(B); and 21 U.S.C. §

25   853(p):

26             The property listed in the Superseding Indictment (Jones), namely:

27                1. $50,018.53; and

28   ///
                                                      2
 1              2. $8,252.04

 2   (all of which constitutes property)

 3          and a total in personam criminal forfeiture money judgment of $1,200,471, divided

 4   among the consolidated indictments and information as follows:

 5              1. $398,122 in Demko, not to held jointly and severally liable with any

 6   codefendants, with the total amount collected in that matter not to exceed $398,122;

 7              2. $298,319 in Jones, not to be held jointly and severally liable with any

 8   codefendants, with the total amount collected in that matter not to exceed $3,574,992.35,

 9   and that the property will be applied toward the $3,574,992.35 amount, not the defendant’s

10   $298,319 amount; and

11              3. $504,030 in Jones II, not to be held jointly and severally liable with any

12   codefendants, with the total amount collected in that matter not to exceed $7,934,095.32.

13          This Court finds that the United States of America may amend this order at any time

14   to add subsequently located property or substitute property to the forfeiture order pursuant

15   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

16          The in personam criminal forfeiture money judgment complies with Honeycutt v.

17   United States, ___U.S.___, 137 S. Ct. 1626 (2017).

18          This Court finds the United States of America is now entitled to, and should, reduce

19   the aforementioned property to the possession of the United States of America.

20          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

21   DECREED that the United States of America should seize the aforementioned property.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

23   States of America recover from Jason Demko an in personam criminal forfeiture money

24   judgment of $1,200,471.

25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

26   rights, ownership rights, and all rights, titles, and interests of Jason Demko in the

27   aforementioned property are forfeited and are vested in the United States of America and

28   shall be safely held by the United States of America until further order of the Court.
                                                   3
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

 2   of America shall publish for at least thirty (30) consecutive days on the official internet

 3   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

 4   describe the forfeited property, state the time under the applicable statute when a petition

 5   contesting the forfeiture must be filed, and state the name and contact information for the

 6   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

 7   and 21 U.S.C. § 853(n)(2).

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 9   or entity who claims an interest in the aforementioned property must file a petition for a

10   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

11   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C §

12   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

13   right, title, or interest in the forfeited property and any additional facts supporting the

14   petitioner’s petition and the relief sought.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

16   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

17   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

18   not sent, no later than sixty (60) days after the first day of the publication on the official

19   internet government forfeiture site, www.forfeiture.gov.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

21   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

22   Attorney’s Office at the following address at the time of filing:

23                  Daniel D. Hollingsworth
                    Assistant United States Attorney
24                  James A. Blum
                    Assistant United States Attorney
25                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
26

27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

28   described herein need not be published in the event a Declaration of Forfeiture is issued by
                                                   4
 1   the appropriate agency following publication of notice of seizure and intent to

 2   administratively forfeit the above-described property.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 4   copies of this Order to all counsel of record and three certified copies to the United States

 5   Attorney’s Office, Attention Asset Forfeiture Unit.

 6                 March 10
            DATED _____________________, 2020.

 7

 8

 9                                               HONORABLE KENT J. DAWSON
                                                 UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    5
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   March 9, 2020.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 6
